Case 2:15-cr-20470-MFL-DRG ECF No. 48, PageID.381 Filed 12/17/20 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

            Plaintiff,                             Case No. 15-cr-20470
                                                   Hon. Matthew F. Leitman
v.

NATHANIEL MOSS,

          Defendant.
__________________________________________________________________/

      ORDER GRANTING DEFENDANT’S MOTION FOR AN
 EXTENSION OF TIME TO FILE SUPPLEMENTAL BRIEF (ECF No. 46)

      Defendant Nathaniel Moss is federal prisoner who until recently was

incarcerated at FCI Elkton in Lisbon, Ohio. Moss is now incarcerated at FCI Fort

Dix in in Fort Fix, New Jersey.

      On August 4, 2020, Moss filed a motion in which he asks for compassionate

release from custody pursuant to 18 U.S.C. § 3582(c)(1)(A). (See Mot., ECF No.

38.) The Court thereafter ordered Moss to supplement his motion with additional

information. (See Order, ECF No. 43.) On November 4, 2016, Moss asked the Court

for an additional “30 to 60 days” to file his supplement. (See Request, ECF No. 46,

PageID.378.) Moss explains that he needs the additional time because when he

arrived at FCI Fort Dix he was placed in quarantine due to the ongoing COVID-19




                                        1
Case 2:15-cr-20470-MFL-DRG ECF No. 48, PageID.382 Filed 12/17/20 Page 2 of 2




pandemic, and he “will not be able get [his] property [back]” – including his “legal

work” – until the end of the quarantine” period. (Id., PageID.377.)

      The Court has reviewed Moss’ request for additional time to supplement his

motion and concludes that it should be granted. Accordingly, Moss shall file his

supplemental brief by no later than February 26, 2020.1 He may also file his

supplemental brief at any time before that date.

       IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE


Dated: December 17, 2020


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on December 17, 2020, by electronic means and/or
ordinary mail.

                                              s/Holly A. Monda
                                              Case Manager
                                              (810) 341-9761




1
  On October 30, 2020, the Court granted Moss an extension to file his supplemental
brief until January 29, 2020. (See Order, ECF No. 45.) It appears that when Moss
filed his most recent request for an extension of time, he may not have received a
copy of that order. To be clear, the extension for Moss to file his supplemental brief
on or anytime before February 26, 2020, supersedes the Court’s previous extension.

                                          2
